Case 4:20-cr-00305 Document 92 Filed on 03/22/21 in TXSD Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
UNITED STATES OF AMERICA.

v. CRIMINAL NO. H-20-CR-305-S-1

JOSE LUIS DE JONGH-ATENCIO,

§
§ :
=
8
§
§ :
DEFENDANT §

AGREED PRELIMINARY ORDER OF FORFEITURE

Defendant JOSE LUIS DE JONGH ATENCIO has pleaded guilty to Count
One of the Superseding Indictment, which charged Defendant with conspiracy to
launder money in violation of Title 18 U.S.C. § 1956(h). The parties tendered this
Agreed Preliminary Order of Forfeiture, and the Court has decided to sign it.

The United States provided notice to the Defendant in the Superseding
Indictment that pursuant to Title 18, United States Code, Section 982(a)(1), in the
event of conviction, the United States would seek to forfeit all property involved in
money laundering offenses or traceable to such property. The Defendant has
stipulated and agreed that the property listed in this Preliminary Order of Forfeiture
is subject to forfeiture, and he has consented pursuant to Federal Rule of Criminal
Procedure 32.2(b)(4)(A) to the forfeiture order becoming final as to him.

Pursuant to Federal Rule of Criminal Procedure 32.2(b)(1), the Court finds

that based on the record and the evidence in this case, the requisite nexus has been

1
Case 4:20-cr-00305 Document 92 Filed on 03/22/21 in TXSD Page 2 of 4

established between Defendant’s criminal offense as charged in Count One of the

Superseding Indictment and the property listed in this Order. Therefore, the Court

has decided as follows:

1. It is ORDERED that the following real property, including all improvements

and appurtenances, is forfeited to the United States:

a.

Commercial property located at 440 Cobia Drive in Katy, Texas,
legally described as Units 201, 202, 203, 204, 303, and 304 of the
Grand Ridge Office Condominium, Springfield Section 5 Partial
Replat No. 2, a subdivision of Harris County, Texas

Residential property legally described at Lot 26, Block 1, Towns at
Seville Replat No. 1, a subdivision in Harris County, Texas

Residential property legally described as Lot 7, Block 1, Towns at
Seville Replat No. 1, a subdivision in Harris County, Texas

Residential property legally described as Lot 20, Block 1, Towns at
Seville Replat No. 1, a subdivision in Harris County, Texas

Residential property legally described as Legacy at Cross Creek
Ranch, Section 4, Block 1, Lot 20, in Fort Bend County, Texas

Commercial property located at 20008 Champion Forest Drive,
Building 3, Units 301-304 of the Champion Ridge Office
Condominiums, Spring, Texas, in Harris County

Residential property legally described as Condominium Parcel No.
703 of The Harbour North, a Condominium, as recorded in Official
Records Book 31211, Page 3756 of the Public Records of Miami-
Dade County, Florida
Case 4:20-cr-00305 Document 92 Filed on 03/22/21 in TXSD Page 3 of 4

2. It is further ORDERED that the following property is also forfeited to the
United States:

h. $305,688.38 seized from funds on deposit at bank account held in the
name of Relative 1 at Comerica Bank, with an account number ending
in 6863

i. $3,156.68 seized from funds on deposit at bank account held in the
name of Relative 1 at Comerica Bank, with an account number ending
in 7226

j. $43,862.44 seized from funds on deposit at bank account held in the
name of Associate 2 at Comerica Bank, with an account number
ending in 6905

k. Funds on deposit in two accounts (one in U.S. Dollars and one in
Euros) at Union Bancaire Privee in Geneva, Switzerland, in the name
of Shell Company C with a client number ending in 9341

3. It is ORDERED that the United States shall publish notice of this preliminary
order of forfeiture and, to the extent practicable, shall provide written notice
to any person who reasonably appears to be a potential claimant with standing
to claim an interest in the forfeited assets. Any person, other than the
Defendant, asserting a legal interest in the property may, within thirty days of
the final publication of notice or receipt of notice, whichever is earlier, petition
the Court for a hearing without a jury to adjudicate the validity of his/her
alleged interest in the property, within such time and in the manner provided
by Title 21, United States Code, Section 853(n).

3
Case 4:20-cr-00305 Document 92 Filed on 03/22/21 in TXSD Page 4 of 4

4. It is ORDERED that the Clerk of the Court shall forward nine (9) certified
copies of this Order to the United States Attorney’s Office, Attention:
Assistant United States Attorney Kristine E. Rollinson, 1000 Louisiana, Suite
2300, Houston, Texas 77002.

This Order will be made part of the Defendant’s sentence and included in the

judgment against him.

Signed in Houston, Texas, on the 22° ay of March 2021.

 

 
